KELLOGG, J.
This action has been twice tried. On appeal to this court from the judgment rendered on the first trial, Landon, J., wrote a dissenting opinion (35 App. Div. 134, 54 N. Y. Supp. 1079), holding that on the facts appearing in the record the plaintiff was entitled to judgment; that defendant McKinnon could not dispute the title of his landlord as declared in the lease by the purchase of an outstanding title to a strand or fraction of the premises, and thereby retain possession; that, having gone into possession under the lease with full knowledge of the situation, he must first surrender possession before he could assert a right to possession through his purchase. The case went to the court of appeals, and the opinion of Mr. Justice Landon was there adopted (165 N. Y. 612, 59 N. E. 1132), and became the law of this case so far as the material facts on this second trial are the same as on the first trial. There seems to have been no effort made by defendant to change the facts, but on the second *938trial there was introduced by defendant evidence of three judgments in justice court rendered in 1888 and 1889, in which Prentice W. Willis, as surviving partner of Travis & Willis, was plaintiff, and Frank H. McKinnon was defendant; and also a sheriff’s deed, made in 1889, on a sale under execution- against Prentice W. Willis and another, of his interest in the leased premises. The justice court judgments were not pleaded in bar in this action, -but were introduced in evidence as proof of pertinent facts. Krekeler v. Ritter, 62 N. Y. 372. The judgments, not being pleaded in bar, are not res adjudicata upon all questions litigated or which might have been litigated, but only conclusive proof of matters actualfy litigated and actually determined. Just what was determined by the justice in either case it is impossible to say. One case was an action for rent. There was a denial of any rent due, and a plea of payment, as well as a denial of the relation of landlord and tenant. The justice found in favor of the defendant, but on what ground is not stated. The other two actions are summary proceedings to remove a tenant holding over. In both is a denial of holding over without the consent of the landlord, as well as a denial of the existence of the relation of landlord and tenant; and just what the justice, in finding for defendant-, determined,—whether that the relation of landlord and tenant did not exist, or whether defendant was not holding over without his landlord’s consent,—it is impossible to say. As to the judgment and sale under it, only the individual interest of Prentice W. Willis was sold, not any interest in the premises held as surviving partner. The interest so sold is now owned by the plaintiff. The possession of defendant under the lease has not been disturbed because of this sale, nor can he be called upon to attorn to a superior title because of this sale. His rights are no more affected than they were by sales under the mortgages. It is therefore apparent that the new evidence presents no material change in the facts presented by the record in the first trial.
The learned trial court found that the rental promised by the lease was $100 per year, and also found that the value of the use and occupation of the premises was $100 per year, but as a conclusion of law found that the plaintiff was entitled to recover as damages for the wrongful withholding the sum of $1,140. As no other damages were proven other than the rental value, we must conclude that damages were computed on a longer term than six years, and the, limitation provided in section 1531 of the Code was ignored. We think this was error. The damages or rental value of the premises for six years next preceding the trial of the action is the proper term for the computation of damages. Six hundred dollars, therefore, with interest on the annual rental value, amounting to $90, and in all to $690, is the amount of damages recoverable, and the judgment- should be modified accordingly. While the Code provision is. not altogether explicit as to when the six-year term is to begin or end, the question seems to have been settled by several court decisions. Budd v. Walker, 9 Barb. 493; Grout v. Cooper, 9 Hun, 326; Gas-Light Co. v. Rome, W. & O. R. Co., 51 Hun, 119, 5 N. Y. Supp. 459; Chace v. Lamphere, 67 Hun, 599, 22 N. Y. Supp. 404.
*939The contention oí the appellant that he should be allowed for repairs made in 1899 on the building, amounting to $125, cannot be sustained. It was said in Wood v. Wood, 83 N. Y. 581, of a like claim, that the claimant “must be a bona fide occupant. If he has acted with knowledge of the owner’s rights, he may not be allowed them at all.” And, even if the repairs could be regarded as improvements, I think this case calls for the application of the rule stated in Wood v. Wood, supra.
The judgment, as modified, should be affirmed, with costs.